Name: Commission Decision of 9 November 1992 concerning the status of Great Britain and Northern Ireland with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  Europe;  agricultural activity
 Date Published: 1992-11-28

 Avis juridique important|31992D053892/538/EEC: Commission Decision of 9 November 1992 concerning the status of Great Britain and Northern Ireland with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia Official Journal L 347 , 28/11/1992 P. 0067 - 0067COMMISSION DECISION of 9 November 1992 concerning the status of Great Britain and Northern Ireland with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia (92/538/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/67/EEC concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 5 thereof, Whereas Member States can obtain for one or more continental and coastal zones, the status of approved zone, free of certain diseases affecting fish or molluscs; Whereas, to that effect, the United Kingdom, by letters dated 26 May and 31 July 1992 respectively, has submitted the appropriate justifications for granting, as far as infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) are concerned, the status of approved zone to Great Britain and Northern Ireland, as well as the national rules ensuring compliance with the conditions to be respected for the maintenance of the approved status; Whereas, after scrutiny, this information allows, as far as IHN and VHS are concerned, to grant the status of approved continental and coastal zone to Great Britain and Northern Ireland; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Great Britain is recognized as approved continental zone and approved coastal zone for fish with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia. Article 2 Northern Ireland is recognized as approved continental zone and approved coastal zone for fish with regard to infectious hematopoietic necrosis and viral haermorrhagic septicaemia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1.